                          UNITED STATES DISTRICT COURT 
                               DISTRICT OF MINNESOTA 
                                           
    MARK JACKSON and                          Case No. 17‐CV‐4166 (NEB/TNL) 
    LYNNETTE JACKSON,                                         
    husband and wife,                                         
                                                              
                       Plaintiffs,                ORDER ON MOTIONS 
                                                        IN LIMINE 
    v. 
     
    GARY L. KEENEY, M.D., MAYO 
    CLINIC, a Minnesota Corporation, and 
    MAYO COLLABORATIVE SERVICES, 
    LLC, d/b/a MAYO MEDICAL 
    LABORATORIES, 
     
                       Defendants. 
 
              Trial in this case is set to start April 1, 2019. The Court held a pre‐trial conference 

on March 26, 2019, during which the Court considered eight Motions in Limine filed by 

Plaintiffs Mark and Lynnette Jackson,1 [ECF Nos. 64, 67, 70, 73, 76], and three Motions in 

Limine filed by Defendants Gary L. Keeney, M.D., Mayo Clinic, and Mayo Collaborative 

Services,  LLC  (collectively  “Defendants”),  [ECF  No.  87].  Also  before  the  Court  is 

Plaintiffs’ Motion for Attorney‐Conducted Voir Dire. [ECF No. 63.] The Court makes the 

following rulings to apply to trial. 

               

               



                                                            
1    The Court hereinafter refers to Plaintiff Mark Jackson as “Jackson”. 


                                                               1 
        

                                          ANALYSIS 

            I.   Plaintiffs’ Motion for Attorney‐Conducted Voir Dire 

       As  an  initial  matter,  Plaintiffs  move  the  Court  for  attorney‐conducted  voir  dire. 

Though the Court recognizes Plaintiffs’ arguments under the ABA’s Principles for Juries 

and Trials cited in their brief, Fed. R. Civ. P. 47(a) provides that “[t]he court may permit 

the parties or their attorneys to examine prospective jurors or may itself do so.” Here, the 

parties have submitted proposed voir dire that the Court has incorporated into its voir dire. 

The parties will also be afforded the opportunity to request that the Court ask additional 

questions during the jury selection process. Plaintiffs’ motion is denied. 

           II.   Plaintiffs’ Motions in Limine 

                    1. Motion to Exclude Hearsay Comment in Medical Record 

       In their first Motion in Limine, Plaintiffs move the Court for an order excluding 

the  following  sentence  from  the  medical  record:  “As  I  mentioned  in  my  telephone 

conversation, I agree with your diagnosis of non‐small cell carcinoma.” Dr. Gary Keeney 

included  this  sentence  as  a  diagnosis  comment  in  his  written  report  of  his  original 

diagnosis, which he sent to Dr. Steven Baker, Jackson’s treating physician. 

       Plaintiffs  argue  that  Dr.  Keeney’s  written  report  itself  is  hearsay  and  that  the 

statement in question is hearsay within hearsay violating Rules 801 and 802 of the Federal 

Rules of Evidence. Defendants argue that Dr. Keeney’s written statement is not hearsay 



                                                2 
because it is not being offered to prove the truth of the matter asserted and, even if it is 

hearsay,  the  statement  at  issue  falls  under  several  exceptions  to  the  hearsay  rule 

including:  (1) Rule  803(6), which allows records of a  regularly conducted  activity  (e.g. 

medical  records)  to  be  admitted;  (2)  Rule  803(4),  which  allows  statements  made  for 

medical  diagnosis  or  treatment;  and  (3)  Rule  803(5),  because  the  written  statement 

qualifies as a “recorded recollection.” [ECF No. 98.] Additionally, Defendants argue that 

Dr. Keeney’s written statement is admissible under Rule 807. 

       Hearsay  evidence  is  generally  excluded  from  testimony.  Fed.  R.  Evid.  802.  But 

exceptions to the hearsay rule include records of a regularly conducted business activity, 

recorded recollection, or a statement made for medical diagnosis or treatment. See Fed. 

R. Evid. 803(4) – (6). Here, even if Dr. Keeney’s written statement is hearsay, it clearly 

falls under Fed. R. Evid. 803(4) and 803(6), as a statement made for medical diagnosis or 

treatment and a record of a regularly conducted activity. Plaintiffs’ motion to exclude Dr. 

Keeney’s written statement is denied. 

                  2. Motion Regarding After‐the‐Fact Diagnosis 

       In  their  second  Motion  in  Limine,  Plaintiffs  seek  to  exclude  evidence  and 

testimony from Dr. Syed Kazmi about his review of Jackson’s pathology slides three days 

after the removal of Jackson’s lung, and to exclude Dr. Kazmi’s corresponding pathology 

report. Plaintiffs argue that Dr. Kazmi’s diagnosis is not relevant and should be excluded 

under Fed. R. Evid. 402 and 403. Plaintiffs further argue that Dr. Kazmi’s diagnosis would 



                                              3 
be duplicative and should be excluded because it was not conducted under substantially 

similar  circumstances  as  the  initial  diagnosis.  See  Nesbitt  v.  Sears,  Roebuck  &  Co.,  415 

F.Supp.2d  530,  535‐36  (E.D.  Pa. 2005).  Defendants  argue  that  Dr.  Kazmi’s  testimony  is 

relevant and that Plaintiffs’ arguments go to the weight and credibility of Dr. Kazmi’s 

testimony, not to its relevance or admissibility.  

       First, the Nesbitt case cited by the Plaintiffs is inapposite because it is a products 

liability case dealing with whether prior accidents concerning the same product could be 

admitted into evidence to establish the dangerous nature of that particular product. See 

415 F.Supp.2d at 535. Second, exclusion under Rule 403 is “an extraordinary remedy and 

should  be  used  sparingly.”  Westcott  v.  Crinklaw,  68  F.3d  1073,  1077‐78  (8th  Cir.  1995) 

(citing Hogan v. American Tel. & Tel. Co., 812 F.2d 409, 411 n.2 (8th Cir. 1987). Here, the 

testimony of Dr. Kazmi is relevant and it does not meet the standard for exclusion under 

Rule 403. Dr. Kazmi’s testimony and diagnosis does not risk confusing the jury and it not 

duplicative. Dr. Kazmi came to his diagnosis as part of a routine review, and his process 

will be allowed to be presented to the jury. Plaintiffs’ Motion in Limine seeking to exclude 

Dr. Kazmi’s testimony and diagnosis is denied. 

        

        

        

        



                                                  4 
                                    3. Motion to Exclude Nebraska Lawsuit 

              In their third Motion in Limine, Plaintiffs move the Court for an order excluding 

any  evidence  at  trial  concerning  a  Nebraska  lawsuit  alleging  Dr.  Baker’s  negligence.2 

Plaintiffs argue that the Nebraska lawsuit is irrelevant and confusing to the jury and that 

admission would violate the principles of Kelly v. Ellefson, 712 N.W.2d 759 (Minn. 2006) 

(upholding  exclusion  of  evidence  in  wrongful  death  case  of  a  prior  dram  shop  action 

against the bar that served defendant driver before the incident). Defendants have agreed 

the lawsuit will not be presented unless through impeachment of witnesses. Given this 

limitation, Plaintiffs’ motion is granted. Reference to the Nebraska lawsuit may only be 

used for impeachment purposes assuming impeachment is otherwise proper, and such 

rulings are reserved for trial. 

                         4. Motion  to  Exclude  Reference  to  Chewing  Tobacco  or  E‐cigarette 
                             Use 
                              
              In their fourth Motion in Limine, Plaintiffs move the Court for an order precluding 

any evidence or reference to Jackson’s chewing tobacco or e‐cigarette use after his lung 

was  removed.3  Plaintiffs  argue  that  the  medical  records  referencing  Jackson’s  post‐



                                                            
2 Prior to commencing the current action, Plaintiffs brought a Nebraska lawsuit against 
Dr. Baker, the pathologist who first examined Jackson’s tumor biopsy in November 2013. 
Plaintiffs ultimately dismissed that lawsuit after Dr. Baker testified during his deposition 
that he did not know what kind of cancer Jackson had and that he sent the biopsy to Dr. 
Keeney at the Mayo Clinic. [See ECF No. 71 at 1‐2.] 
3  Plaintiffs  do  not  request  that  the  Court  exclude  evidence  of  cigarette  use  prior  to 

Jackson’s lung removal surgery in December of 2013. 


                                                               5 
surgical use of chewing tobacco and e‐cigarettes are irrelevant and even if such evidence 

were relevant that any probative value is outweighed by its prejudicial effect under Fed. 

R.  Evid.  402  and  403.  Courts  have  recognized  that  alcohol  and  tobacco  use  are 

inflammatory and have excluded such evidence on Rule 403 grounds. See, e.g., Meller v. 

Heil Co., 745 F.2d 1297 (10th Cir. 1984); Morris v. Bland, 666 F.App’x 233 (4th Cir. 2016). 

Yet  courts  have  also  recognized  that  tobacco  use  is  relevant  in  determining  life 

expectancy and is not unfairly prejudicial. See, e.g., In re: Gen. Motors LLC Ignition Switch 

Litig., No. 14‐MC‐2543 (JMF), 2016 WL 4410008, at *5 (S.D.N.Y. Aug. 18, 2016).  

       Here,  Jackson’s  post‐surgical  use  of  chewing  tobacco  and  e‐cigarettes  is  clearly 

relevant.  Thus,  the  question  is  whether  evidence  of  that  use  is  unfairly  prejudicial  to 

Plaintiffs. The Court finds that it is not. The jury will be tasked with determining Jackson’s 

life  expectancy  and  Defendants  intend  to  call  Dr.  Bonham,  a  pulmonologist,  to  testify 

about  Jackson’s  respiratory  condition  and  life  expectancy.  The  probative  value  of 

Jackson’s  post‐surgical  use  of  chewing  tobacco  and  e‐cigarettes  is  not  substantially 

outweighed  by  the  danger  of  unfair  prejudice.  Fed.  R.  Evid.  403.  Plaintiffs’  motion  is 

denied. 

                   5. Motion Concerning Marital Issues 

       In their fifth Motion in Limine, Plaintiffs seek to preclude evidence, testimony, or 

argument regarding prior marital issues. [See ECF No. 77.] Defendants do not oppose this 

motion. Accordingly, this motion is granted as unopposed. 



                                                 6 
       III.   Defendants’ Motions in Limine 

                  1. Motion  to  prohibit  the  treating  pulmonologist,  Dr.  Cantral,  and 
                       Plaintiffs’  other  disclosed  non‐pathology  experts,  from  stating 
                       expert opinions regarding pathology standards of care 
                        
       In  their  first  Motion  in  Limine,  Defendants  seek  to  prohibit  the  treating 

pulmonologist, Dr. Cantral, and Plaintiffs’ other disclosed non‐pathology experts from 

stating  expert  opinions  regarding  pathology  standards  of  care,  alleged  violations  of 

pathology standards of care, and topics and issues for which they lack qualifications and 

foundation. The Court reserves ruling on this motion until Dr. Cantral’s testimony at trial. 

The remainder of Defendants’ motion is granted as unopposed because Plaintiffs stated 

at the pre‐trial that they do not intend to ask such questions. 

                  2. Motion to prohibit “improper arguments” 

       In  their  second  Motion  in  Limine,  Defendants  seek  to  prohibit  improper 

arguments  by  Plaintiffs’  attorneys  such  as  the  “safety  rule”  argument,  the  “send  a 

message”  argument,  the  “protect  the  community”  argument,  and  the  “Golden  Rule” 

argument.  Defendants  argue  that  all  testimony  or  argument  using  these  “improper 

arguments” should be excluded as not relevant, confusing, and unfairly prejudicial under 

Fed.  R.  Evid.  402  and  403.  Defendants  argue  further  that  Minnesota  courts  have  long 

recognized that these types of arguments are improper and meant to appeal to the jurors’ 

passions and prejudice. While this argument is correct, this subject is more appropriately 

addressed at trial. The Court declines to preclude particular language devoid of context 



                                               7 
and  will  address  each  objection  as  it  comes  at  trial.  The  Court  reserves  ruling  on  this 

motion. 

                  3. Motion to prohibit attorneys and experts from commenting about 
                      personal practices 
                       
       In their third Motion in Limine, Defendants seek to prohibit attorneys and experts 

from commenting about personal practices. [See ECF No. 87 at 7.] Plaintiffs do not oppose 

this motion. Accordingly, this motion is granted as unopposed. 

                                             CONCLUSION

       Based on the foregoing and on all the files, records, and proceedings herein, IT IS 

HEREBY ORDERED THAT: 

           1. Plaintiffs’  Motion  for  Attorney‐Conducted  Voir  Dire  [ECF  No.  63]  is 
              DENIED; 
               
           2. Plaintiffs’  Motion  to  Exclude  Hearsay  Comment  in  Medical  Record  [ECF 
              No. 64] is DENIED; 
 
           3. Plaintiffs’  Motion  Regarding  After‐the‐Fact  Diagnosis  [ECF  No.  67]  is 
              DENIED; 
        
           4. Plaintiffs’  Motion  to  Exclude  Nebraska  Lawsuit  [ECF  No.  70]  is 
              GRANTED;  except  reference  to  the  Nebraska  lawsuit  may  be  made  for 
              proper impeachment purposes; 
        
           5. Plaintiffs’ Motion to Exclude Reference to Chewing Tobacco or E‐cigarette 
              Use [ECF No. 73] is DENIED; 
        
           6. Plaintiffs’ Motion Concerning Marital Issues [ECF No. 76] is GRANTED, 
              as unopposed; 
        




                                                  8 
          7. Defendants’  Motion  to  prohibit  Plaintiffs’  treating  pulmonologist,  Dr. 
             Cantral, and Plaintiffs’ other disclosed non‐pathology experts from stating 
             expert  opinions  regarding  pathology  standards  of  care  [ECF  No.  87]  is 
             GRANTED in part and RESERVED in part. The Court reserves ruling on 
             this motion until Dr. Cantral’s testimony at trial; however, the remainder of 
             Defendants’ motion is granted because Plaintiffs stated at the pre‐trial that 
             they do not intend to ask such questions.  
       
          8. Defendants’ Motion in Limine to prohibit “improper arguments” [ECF No. 
             87] is RESERVED.  
       
          9. Defendants’  Motion  in  Limine  to  prohibit  attorneys  and  experts  from 
             commenting  about  personal  practices  [ECF  No.  87]  is  GRANTED  as 
             unopposed. 
 
Dated: March 28, 2019                              BY THE COURT: 
 
                                                   s/Nancy E. Brasel                  
                                                   Nancy E. Brasel 
                                                   United States District Judge 




                                              9 
